       Case 2:19-cr-00170-TOR     ECF No. 65    filed 02/03/21   PageID.704 Page 1 of 9




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO. 2:19-CR-0170-TOR
 8                               Plaintiff,
                                                    ORDER DENYING DEFENDANT’S
 9           v.                                     MOTION TO REDUCE SENTENCE

10    NORMAN CARL CLARY,

11                               Defendant.

12         BEFORE THE COURT is Defendant’s Emergency Motion for Sentence

13   Reduction. ECF No. 61. The Government has submitted its opposition, ECF No.

14   63, and Defendant has submitted his reply, ECF No. 64. The Court has reviewed

15   the record and files herein, the completed briefing, and is fully informed.

16                                    BACKGROUND

17         On April 30, 2020, Defendant Norman Carl Clary appeared before the Court

18   and entered a plea of guilty to Count 1 of the Indictment filed on October 17, 2019,

19   charging him with being a Felon in Possession of a Firearm, in violation of 18

20   U.S.C. §§ 922, 924. ECF Nos. 37, 38. On July 22, 2020, Defendant was



        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 1
       Case 2:19-cr-00170-TOR      ECF No. 65    filed 02/03/21   PageID.705 Page 2 of 9




 1   sentenced to, inter alia, a 33-month term of imprisonment, followed by a 3-year

 2   term of supervised release. ECF No. 58. Defendant had been detained and was

 3   then remanded to the custody of the U.S. Marshal for service of his sentence. Id.

 4         Defendant is currently incarcerated at FPC Duluth (Duluth, Minnesota) with

 5   an anticipated release date of February 3, 2022.

 6         On October 28, 2020, Defendant submitted to the Warden of FPC Duluth a

 7   request for compassionate release. ECF No. 61 at Ex. C. Defendant’s

 8   administrative request was not granted. See id. at Ex. A.

 9         On December 11, 2020, Defendant filed the instant motion seeking

10   compassionate release. ECF No. 61. Defendant seeks to have his sentence

11   reduced to time served and impose a term of supervised release equal to the

12   unserved potion of his previous term of imprisonment, with a special condition that

13   he remain confined to home confinement and/or ordered to serve community

14   service if the Court so desires. Id. at 24. He explains that his hypertension,

15   rheumatoid arthritis, high cholesterol, and heart conditions are likely CDC high

16   risk factors and his inability to social distance, all constitute extraordinary and

17   compelling reasons for a sentence reduction. He contends that he cannot provide

18   self-care within the prison environment and risks serious complications from

19   contracting COVID-19. ECF Nos. 61, 64. He contends he presents as a low

20   recidivism risk. Id.




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 2
       Case 2:19-cr-00170-TOR     ECF No. 65     filed 02/03/21   PageID.706 Page 3 of 9




 1                                      DISCUSSION

 2      A. Eligibility for Compassionate Release

 3         Federal courts have the statutory authority to modify an imposed term of

 4   imprisonment for two reasons: compassionate release under 18 U.S.C. § 3582(c)(1)

 5   or based on a change in the sentencing guidelines under 18 U.S.C. § 3582(c)(2).

 6   Until recently, motions for compassionate release could only be brought to the

 7   Court by the Director of the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A) (2002).

 8   However, after the December 2018 passage of the First Step Act, defendants may

 9   now bring their own motions for compassionate release after exhausting

10   administrative remedies within the Bureau of Prisons or by waiting 30 days after

11   receipt of their request by the warden of defendant’s facility, whichever is earlier.

12   18 U.S.C. § 3582(c)(1)(A) (2018).

13         A defendant may be eligible for compassionate release: (1) if the Court finds

14   “extraordinary or compelling reasons” to warrant a sentence reduction; or (2) if the

15   defendant is at least 70 years old, has served at least 30 years in prison pursuant to

16   a sentence imposed for the offense for which the defendant is currently imprisoned,

17   and the defendant is determined not to pose a risk of danger to the community. 18

18   U.S.C. § 3582(c)(1)(A). Under either eligibility prong, the Court must also find

19   that a sentence reduction is “consistent with applicable policy statements issued by

20   the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 3
       Case 2:19-cr-00170-TOR     ECF No. 65    filed 02/03/21   PageID.707 Page 4 of 9




 1   Sentencing Guidelines instruct that the Court should consider the sentencing

 2   factors set forth in 18 U.S.C. § 3553 when deciding a motion for compassionate

 3   release, and that the Court should not grant a sentence reduction if the defendant

 4   poses a risk of danger to the community, as defined in the Bail Reform Act.

 5   U.S.S.G. § 1B1.13.

 6         The Sentencing Commission’s policy statement on sentence reduction

 7   mirrors the language of the compassionate release statute, but it has not yet been

 8   updated to reflect the procedural changes implemented by the First Step Act.

 9   U.S.S.G. § 1B1.13. “While that particular policy statement has not yet been

10   updated to reflect that defendants (and not just the [Bureau of Prisons (“BOP”)])

11   may move for compassionate release, courts have universally turned to U.S.S.G.

12   § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that

13   may warrant a sentence reduction.” United States v. McGraw, No. 2:02-cr-00018-

14   LJM-CMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019) (gathering cases).

15   The sentence reduction policy statement outlines four categories of circumstances

16   that may constitute “extraordinary and compelling reasons” for a sentence

17   reduction: (1) the defendant suffers from a medical condition that is terminal or

18   substantially diminishes the defendant’s ability to provide self-care in a

19   correctional environment; (2) the defendant is at least 65 years old, is experiencing

20   a serious deterioration in health due to the aging process, and has served at least 10




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 4
       Case 2:19-cr-00170-TOR     ECF No. 65    filed 02/03/21   PageID.708 Page 5 of 9




 1   years or 75% of his or her term of imprisonment; (3) family circumstances

 2   involving the death or incapacitation of the caregiver of the defendant’s minor

 3   child or the incapacitation of the defendant’s spouse or registered partner; or (4)

 4   other reasons, other than or in combination with the other listed circumstances, that

 5   are extraordinary and compelling. U.S.S.G. § 1B1.13, Application Note 1. Here,

 6   Defendant’s motion will be analyzed under the catch-all provision, “other reasons”

 7   that are “extraordinary and compelling.”

 8      B. Exhaustion or Lapse of 30 days

 9         The Government concedes Defendant has exhausted his administrative

10   remedies. ECF No. 63 at 12. Accordingly, the Court finds Defendant has

11   exhausted his administrative remedies.

12      C. Extraordinary and Compelling Reasons

13         Defendant, now age 56, contends that his medical conditions put him at

14   serious risk for complications from COVID-19.

15         The Government has submitted Defendant’s medical records. ECF No. 63-1

16   (under seal). Based on the medical records provided, the Court finds that

17   Defendant’s current medical conditions are being monitored and managed with

18   medication. Defendant is not currently diagnosed with a terminal illness, nor does

19   he suffer from any debilitating injury or disease. Defendant contracted COVID-19

20   in September of 2020 and has fully recovered. Defendant is fully capable of self-




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 5
       Case 2:19-cr-00170-TOR     ECF No. 65   filed 02/03/21   PageID.709 Page 6 of 9




 1   care and full functionality. Defendant’s medical conditions are stable. None of

 2   Defendant’s medical conditions, either individually or in combination, rise to a

 3   level of severity which would warrant compassionate release, nor are they so

 4   serious individually or in combination that COVID-19 presents a major risk factor.

 5         Whether Defendant is housed in prison or detained at home, the virus

 6   continues to spread throughout society. Fear of the virus does not warrant

 7   immediate release. In this case, there are no extraordinary and compelling reasons,

 8   alone or in combination, for a reduction in sentence.

 9      D. Factors under 18 U.S.C. § 3553(a)

10         18 U.S.C. § 3582(c) and the Sentencing Guidelines instruct that the Court

11   should consider the sentencing factors set forth in 18 U.S.C. § 3553(a) when

12   deciding a motion for compassionate release. 18 U.S.C. § 3553(a) provides:

13        The court shall impose a sentence sufficient, but not greater than necessary, to
          comply with the purposes set forth in paragraph (2) of this subsection. The
14        court, in determining the particular sentence to be imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
15         characteristics of the defendant;
           (2) the need for the sentence imposed—
16                (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;
17                (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
18                (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
19                effective manner;
           (3) the kinds of sentences available;
20         (4) the kinds of sentence and the sentencing range established for—




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 6
       Case 2:19-cr-00170-TOR     ECF No. 65    filed 02/03/21   PageID.710 Page 7 of 9




 1                (A) the applicable category of offense committed by the applicable
                  category of defendant as set forth in the guidelines—
 2                        (i) issued by the Sentencing Commission pursuant to section
                          994(a)(1) of title 28, United States Code, subject to any
 3                        amendments made to such guidelines by act of Congress
                          (regardless of whether such amendments have yet to be
 4                        incorporated by the Sentencing Commission into amendments
                          issued under section 994(p) of title 28); and
 5                        (ii) that, except as provided in section 3742(g), are in effect on
                          the date the defendant is sentenced; or
 6                (B) in the case of a violation of probation or supervised release, the
                  applicable guidelines or policy statements issued by the Sentencing
 7                Commission pursuant to section 994(a)(3) of title 28, United States
                  Code, taking into account any amendments made to such guidelines or
 8                policy statements by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
 9                Commission into amendments issued under section 994(p) of title 28);
           (5) any pertinent policy statement—
10                (A) issued by the Sentencing Commission pursuant to section
                  994(a)(2) of title 28, United States Code, subject to any amendments
11                made to such policy statement by act of Congress (regardless of
                  whether such amendments have yet to be incorporated by the
12                Sentencing Commission into amendments issued under section 994(p)
                  of title 28); and
13                (B) that, except as provided in section 3742(g), is in effect on the
                  date the defendant is sentenced.
14         (6) the need to avoid unwarranted sentence disparities among defendants
           with similar records who have been found guilty of similar conduct; and
15         (7) the need to provide restitution to any victims of the offense.

16         At the time of the original sentencing, the Court fully considered these

17   factors. At sentencing, Defendant’s total offense level was 17 and presented a

18   criminal history category of I. This directed an advisory guideline range of 24 to

19   30 months of imprisonment. The Court expressly varied from the advisory range

20   to impose a 33-month sentence, which was sufficient but not greater than necessary




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 7
       Case 2:19-cr-00170-TOR     ECF No. 65    filed 02/03/21   PageID.711 Page 8 of 9




 1   to comply with the purposes and goals of sentencing, specifically considering the

 2   Defendant’s long history of alcohol and drug use, extensive criminal history that

 3   resulted in only 1-point (category I), the number of firearms and ammunition

 4   involved, the need to protect the public, and Defendant’s agreement that he should

 5   be sentenced to 33-months (ECF No. 57).

 6         Once again, the Court has fully considered these factors in light of the

 7   information Defendant recently provided. Of particular note is the nature and

 8   circumstances of the offense in this case. This was not a simple, one time event, it

 9   involved a significant number of firearms and ammunition collected over a long

10   period of time. The Court is obligated to protect the public from defendant’s

11   serious and dangerous conduct. The sentence the Court imposed was “sufficient,

12   but not greater than necessary,” to comply with the purposes of § 3553(a),

13   including to reflect the seriousness of the offense, to promote respect for the law,

14   to provide just punishment for the offense and to afford adequate deterrence to this

15   criminal conduct. Even with recent developments, the sentence imposed remains

16   sufficient but not greater than necessary to comply with the purposes of sentencing.

17      E. Danger to any Person and the Community under 18 U.S.C. § 3142(g)

18         Defendant contends that he poses no risk to the community but his criminal

19   history tells another story. Despite repeated prior convictions, Defendant

20   continued his criminal conduct.




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 8
       Case 2:19-cr-00170-TOR    ECF No. 65    filed 02/03/21   PageID.712 Page 9 of 9




 1                                    CONCLUSION

 2         Defendant has shown no extraordinary or compelling reason to modify the

 3   sentence that has been imposed. The Court declines to exercise its discretion to

 4   reduce Defendant’s sentence because extraordinary and compelling reasons do not

 5   warrant such a reduction.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         Defendant’s Emergency Motion for Sentence Reduction, ECF No. 61, is

 8   DENIED.

 9         The District Court Executive is directed to enter this Order and furnish

10   copies to the parties.

11         DATED February 3, 2021.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20




        ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE ~ 9
